Citation Nr: 0918764	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  02-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia of the right knee.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2001, the RO granted service connection for 
bilateral chondromalacia of the knees and assigned an initial 
noncompensable evaluation.  The RO also denied claims for 
service connection for a heart condition and hypertension.  

In March 2004, the Board rephrased the issues to reflect that 
the Veteran's right and left knee disabilities should be 
evaluated separately, and that the evaluations assigned are 
the initial ratings.  In April 2005, the agency of original 
jurisdiction (AOJ) granted 10 percent ratings for each knee, 
effective April 22, 2004, the date of a VA examination.  

In March 2006, the Board granted a 10 percent rating for 
chondromalacia of the right knee for the entire appeal period 
and a 10 percent rating for chondromalacia of the left knee 
for the entire appeal period.  The Board denied knee ratings 
in excess of 10 percent.  The heart and hypertension claims 
were remanded for VA clinical records, medical examination 
and a medical opinion.  

The Veteran appealed the denial of a rating in excess of 10 
percent for each knee to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court vacated that part of the March 2006 Board 
decision that denied a rating in excess of 10 percent for 
each knee and remanded the matter to the Board for action in 
compliance with the joint motion.  

The requested development of the heart condition and 
hypertension claims was accomplished and the Board reviewed 
those appeals and denied the claims in April 2008.  Also, in 
April 2008, the Board remanded the knee ratings for 
examination of the Veteran and other development.  The file 
was returned to the Board without the requested development.  

In October 2008, the Board again remanded the case for 
examination of the Veteran.  The requested examination was 
done in November 2008.  The RO readjudicated the matter with 
a Supplemental Statement of the Case dated in January 2009 
and sent to the Veteran in March 2009.  The Veteran replied 
and his representative waived RO review of additional 
evidence.  The case is now ready for the Board to review the 
appeal.  


FINDINGS OF FACT

1.  The service-connected chondromalacia of the right knee is 
manifested by limitation of flexion to 50 degrees.  There is 
no further loss due to factors such as pain, spasm, 
tenderness or fatigue.  There is no instability.  

2.  The service-connected chondromalacia of the left knee is 
manifested by limitation of flexion to 50 degrees.  There is 
no further loss due to factors such as pain, spasm, 
tenderness or fatigue.  There is no instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for chondromalacia of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5014, 5260 
(2008).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for chondromalacia of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5014, 5260 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in April 2004.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in January 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including records from the Social Security 
Administration and VA medical centers.  The Veteran has had a 
VA examination and a medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Background

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In this case, the record contains extensive VA clinical and 
hospital records.  However, they mostly deal with other 
physical complaints and substance abuse.  The Board has 
reviewed all these records, as well as VA examination reports 
and all the Social Security Administration medical records, 
but we will limit the current discussion to the evidence 
pertaining to the knee disability.  In particular, the record 
reflects lower extremity complaints associated with 
neurologic deficits stemming from the non-service-connected 
back disorder.  These are not part of the service-connected 
disability and do not contribute to its rating.  38 C.F.R. 
§ 4.14 (2008).  

The Board has also considered the Veteran's statements and 
that of a lay witness attesting to the Veteran's pain.  The 
Social Security Administration has determined that the 
Veteran is disabled by a back disorder and the VA records 
from the 1990's document repeated complaints of pain in the 
lower extremities due to the neurologic complications of the 
back disorder.  The lay witnesses do not have the medical 
training and experience to diagnosis the Veteran's pain as a 
symptom of the service-connected knee disability, as 
distinguished from his other physical problems.  38 C.F.R. 
§ 3.159 (2008); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

There is no specific diagnostic code for chondromalacia.  
When an unlisted condition is encountered it will be rated 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  In this case, the RO has rated the service-connected 
chondromalacia by analogy to osteomalacia, under diagnostic 
code 5014.  The rating schedule provides that the disability 
will be rated based on limitation of motion as arthritis, 
under diagnostic code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2008).  

An evaluation in excess of the current 10 percent for each 
knee would require rating under the diagnostic codes for the 
knees.  VA X-rays in June 2002 showed normal knees.  There is 
no evidence of impairment of the femur ratable under 
38 C.F.R. Part 4, Code 5255 (2008).  There is no evidence of 
ankylosis of either knee that would be ratable under 
38 C.F.R. Part 4, Code 5256 (2008).  

Diagnostic code 5257 provides that other impairment of the 
knee, recurrent subluxation or lateral instability, will be 
rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 30 percent disabling where 
severe.  38 C.F.R. Part 4, Code 5257 (2008).  This rating for 
instability could be assigned in addition to a rating based 
on limitation of motion.  See VAOPGCPREC 23-97 (July 1, 
1997).  However, the evidence in this case does not present 
any competent medical evidence of subluxation or lateral 
instability.  On VA examination in April 2004, the examiner 
specified that he did not find any evidence of instability in 
the knees.  On the more recent examination, in November 2008, 
the examiner could not demonstrate instability of either 
knee.  Since there is no instability, a rating under 
diagnostic code 5257 can not be assigned.  

There is no competent medical evidence of dislocation of a 
semi-lunar cartilage (meniscus) ratable under diagnostic code 
5258 (2008).  Nor has there been a removal of the semi-lunar 
cartilage ratable under diagnostic code 5259.  

Diagnostic code 5260 provides that where flexion or bending 
of the leg is limited to 60 degrees, the disability rating 
will be noncompensable.  Where flexion of the leg is limited 
to 45 degrees, the disability rating will be 10 percent.  
Where flexion of the leg is limited to 30 degrees, the 
disability rating will be 20 percent.  Where flexion of the 
leg is limited to 15 degrees, the disability rating will be 
30 percent.  38 C.F.R. Part 4, Code 5260 (2008).  Since the 
current 10 percent rating is based on limitation of motion, 
for the next higher rating, 20 percent, the limitation of 
flexion would have to approximate a restriction to about 30 
degrees.  

On examination in April 2004, the Veteran complained of pain 
and stiffness in his knees.  Swelling was reported.  He said 
he could not squat and walking was limited.  He used a cane 
as an assistive device and wore knee braces on his knees.  He 
said he had not been able to work since 1997 because of his 
knee pain, stiffness and limited range of motion, as well as 
because of his heart.  Records from the Social Security 
Administration show that agency determined the Veteran was 
disabled in August 1997 by a back disorder with no secondary 
diagnosis.  VA clinical records from 1998 and 1999 show the 
Veteran was using a cane for lower extremity neurologic 
symptoms related to the back disorder.  They do not show the 
knees were symptomatic.  The examiner, in April 2004, noted 
that the Veteran walked stiff legged and used a cane.  The 
knees had no evidence of effusion.  There was some tenderness 
below the patella on either side.  The Veteran could flex the 
right knee to 110 degrees ad the left knee to 105 degrees.  
The knee joints were painful on flexion and with repetitive 
use he had increased pain, although limitation of motion was 
not worsened.  

In a subsequent Joint Motion to the Court, it was asserted 
that the April 2004 examination was inadequate.  Thus, the 
examination report is not persuasive evidence against a 
higher rating, but neither does it provide evidence 
supporting a higher evaluation.  

When the case was previously before the Court it was averred 
that the factors discussed in 38 C.F.R. §§ 4.40 and 4.45 were 
not adequately addressed in the April 2004 examination.  The 
case was remanded for an examination considering those 
regulations.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court discussed the applicability of 38 C.F.R. §§ 4.40 and 
4.45 to examinations of joint motion.  38 C.F.R. § 4.40 
listed several factors to consider in evaluating joints 
including inability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss due to pain was 
a consideration, as well as weakness, which was an important 
consideration in limitation of motion.  38 C.F.R. § 4.40 
(2008).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More 
movement than normal; (c) Weakened movement; (d) Excess 
fatigability; (e) Incoordination, impaired ability to execute 
skilled movements smoothly; (f) Pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. 
38 C.F.R. § 4.45 (2008).  

In January 2008, the Veteran was provided an examination that 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 in 
accordance with the holding in DeLuca.  He complained that 
any movement caused pain in his knees.  He reportedly could 
not stand or sit for any length of time.  He had an Ace wrap 
on both knees.  He arose from a chair with difficulty, using 
a cane.  He walked with his upper body bent forward 10 
degrees and used the cane to relieve the weight on his knees.  
Examination showed flexion of the left knee to 50 degrees, 
considering the Veteran's complaint of excruciating pain.  On 
the right knee, he could flex to only 50 degrees because of 
the same complaint.  He complained of pain in both knees with 
any pressure or even firm palpation about the patella.  There 
the pain was generalized.  There was no effusion, heat or 
redness.  Repetitions of the range of motion were difficult 
to achieve due to the complaints of pain and resistance to 
flexion; however, there was no further loss in the range of 
motion due to pain spasm, tenderness, or fatigue.  There was 
no atrophy of either leg.  The Veteran was able to drop his 
trousers and bend forward to release the Ace bandages on 
either knee without difficulty.  The diagnosis was 
chondromalacia of the knees bilaterally.  It was noted that 
the Veteran's symptoms were out of proportion to his own knee 
X-rays, which had been generally negative.    

The report of the November 2008 VA examination shows that the 
factors enumerated in Sections 4.40 and 4.45 were considered 
in reaching the conclusion that flexion was 50 degrees in 
both knees.  This limitation of flexion is greater than the 
limitation of flexion to 60 degrees, for which the schedule 
provides a noncompensable evaluation.  It is not quite the 
restriction of flexion to 45 degrees, but approximates that 
level of impairment, for which the schedule provides the 
current 10 percent rating.  The limitation of flexion to 50 
degrees does not approximate the next higher level, which 
requires that flexion be limited to 30 degrees, for a 20 
percent evaluation.  

There is no competent medical evidence of a limitation of 
extension (or straightening) of the leg ratable under 
38 C.F.R. Part 4, Code 5261 (2008).  On examination in April 
2004, the Veteran could extend his knees to the 0 degree 
position, bilaterally.  On the November 2008 VA examination, 
extension of both knees again went to the 0 degrees position, 
even with consideration of the factors outlined in 38 C.F.R. 
§§ 4.40 and 4.45.  

There is no evidence of impairment of the tibia or fibula 
ratable under 38 C.F.R. Part 4, Code 5262 (2008).  

Conclusion

The Veteran has voiced extensive complaints consistent with 
his February 2006 diagnosis of a somatization disorder.  His 
knee complaints are not consistent with the objective 
findings of the trained medical professionals.  The Board 
must weigh the evidence before it.  Here, the objective 
findings of the trained medical personnel are significantly 
more probative than the Veteran's claims.  The extensive 
medical records show by a preponderance of evidence that the 
service-connected knee disorders do not approximate any 
applicable criteria for a higher or an additional rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected knee conditions have not significantly changed and 
uniform ratings are appropriate in this case.  At no time 
during the rating period has the disability of either knee 
exceeded the criteria for a 10 percent rating.  



Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) has been considered 
whether or not they were raised by the Veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  There have been numerous hospitalizations for 
substance abuse and other physical complaints and the lower 
extremity findings have been normal or indicate neurologic 
symptoms rather than symptoms involving the knee joints.  
There have been no hospitalizations for either knee.  As to 
marked interference with employment, on the April 2004 VA 
examination, the Veteran alleged that he had not been able to 
work since 1997 because of his knee pain, stiffness and 
limited range of motion, as well as because of his heart.  
The medical records for that time period tell a different 
story.  They do not show any knee symptoms.  They do show 
lower extremity neurologic complaints related to the non-
service-connected back disorder.  Records from the Social 
Security Administration show it determined the Veteran was 
disabled in August 1997 by a back disorder with no secondary 
diagnosis.  There is no competent medical support for the 
Veteran's assertions that the service-connected knee disorder 
have an above average impact warranting an extraschedular 
rating.  We are left with his bare claim and his opinion that 
he should be assigned a higher rating.  These are more 
consistent with his somatization disorder than any competent 
medical evidence in this case.  In the absence of the factors 
required for an extraschedular rating, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An initial disability rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  

An initial disability rating in excess of 10 percent for 
chondromalacia of the left knee is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


